Citation Nr: 0532953	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-13 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for urethral stricture 
and bulbar foreign body, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel





INTRODUCTION

The veteran served on active duty from June 1951 to January 
1954.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a December 1997 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  This rating decision increased 
the disability evaluation from 30 percent to 40 percent and 
the veteran has continued to appeal, seeking a higher rating.  
In May 2004 this case was remanded to the RO for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's urethral stricture and bulbar foreign body 
requires wearing absorbent pads that must be changed more 
than four times a day.


CONCLUSION OF LAW

The veteran's urethral stricture and bulbar foreign body are 
60 percent disabling according to applicable schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.115(a), 4.115(b), Diagnostic Code (DC) 7518 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
June 2004 and November 2004 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking an increased rating for his urinary disability was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's June 2004 and November 2004 letters notified the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any other evidence 
that might be relevant to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the February 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records and 
private treatment records.  The veteran was provided several 
VA examinations and additional follow-up.  The veteran has 
not indicated that there is any additional evidence available 
to help support his claim for an increased rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was initially granted service connection for 
urethral stricture and bulbar foreign body by rating decision 
dated in August 1954 and was assigned a 30 percent rating.  
In 1997 the veteran filed a claims seeking an increased 
rating.  The December 1997 rating decision increased the 
evaluation to 40 percent and the veteran appealed, seeking a 
higher rating.

The VA and private treatment records do not provide much 
information with respect to the veteran's urethral stricture 
and bulbar foreign body.  There is evidence that the veteran 
has had several operations, but no treatment records that 
address the current extent of his disability.

The veteran underwent a VA examination in November 1997.  The 
veteran complained of repeated night urination with frequency 
of four to six times a night.  The veteran also complained of 
hesitancy and a burning sensation with urination.  The 
diagnosis was urethral strictures.

The veteran was provided another VA examination in November 
2003.  The examiner noted the veteran's history including a 
total of seven operations of the urethra.  The veteran 
reported frequency of urination of 10 to 15 times a day with 
nocturia six to seven times.  The urinary stream was forceful 
with no control.  The examiner noted that the veteran wore 
absorbent pads that had to be changed three to four times a 
day, two to three times at night.  The examiner noted that 
the veteran has been catheterized several times in the past 
and at present only once in a while.  The diagnosis was 
urethral strictures and urinary incontinence secondary to 
both benign prostatic hypertrophy and the urethral problems.

Following the November 2003 VA examination, the Board 
remanded the case for clarification with respect to the 
number of times per day that the veteran must change the 
absorbent material he uses for urinary incontinence.  The 
veteran was examined again in December 2004 and the examiner 
stated that the veteran wore absorbent material three times a 
day and twice at night.  The RO determined that this was 
still not sufficiently detailed and requested a more detailed 
answer with respect to how often per day the veteran needed 
to change the absorbent material.  In August 2005, the 
examiner stated that the veteran changed the material four 
times each day and three times at night for a total of seven 
times a day.

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.115(b), Diagnostic Code 7518 (2003), for urethral 
stricture.  Diagnostic Code 7518 states that urethral 
stricture should be rated as a voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
See 38 C.F.R. § 4.115a (2005).  

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials, which must be changed 2 to 4 
times per day, a 40 percent disability rating is warranted.  
A 20 percent rating contemplates leakage requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  Id.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months. Id.

The Board has reviewed all of the evidence pertinent to the 
veteran's claim.  The VA examination all suggest that the 
veteran must use absorbent material that needs to be changed 
more than four times a day.  The November 1997 VA examination 
indicated that night frequency was four to six times.  There 
was no indication whether or not the veteran used absorbent 
materials.  The November 2003 VA examination indicated that 
the veteran changed the absorbent materials at least five 
times a day with a minimum of 3 times during the day and 
twice at night.  The December 2004 VA examination and the 
follow-up in August 2005 confirmed those findings, with the 
examinations showing that the veteran used absorbent 
materials and changed them anywhere from five to seven times 
a day.

Applying the regulations to the facts in the case, the Board 
finds that 60 percent disability rating for the veteran's 
urethral stricture and bulbar foreign body is warranted.  The 
veteran does have urinary incontinence that requires the use 
of pads, and requires changing the pads more than four times 
a day.  Therefore, a 60 percent rating is warranted.  This is 
the maximum rating provided by the applicable schedular 
criteria.  38 C.F.R. §§ 4.115(a), 4.115(b), DC 7518 (2005).

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

Such an award must be based on a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2004) 
only where circumstances are presented which the Director, 
Compensation and Pension Service, might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest the appellant's 
urethral stricture and bulbar foreign body has caused marked 
employment interference or requires frequent medical 
treatment.  There is no evidence of hospitalization or 
significant ongoing treatment for his disability other than 
his continued use of absorbent pads.  The veteran has 
undergone catheterization several times, but not on a 
continual or consistent basis.  There is no indication he has 
lost any employment or been unable to work because of his 
urethral stricture and bulbar foreign body.  The Board notes 
that the veteran has been diagnosed with depression, 
hypertension, and diabetes with peripheral neuropathy, which 
have not been found to be service-connected.  The veteran's 
disability due to his diabetes has been rated as 100 percent 
disabling for pension purposes.  In addition, the November 
2003 VA examination report indicates that the veteran stopped 
working due to his medical problems and mental condition.  
There is no indication that his service connected 
genitourinary disability was sufficient by itself to prevent 
him from working.  The veteran's mental condition and 
diabetes are the primary reasons the veteran stopped working.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further consideration of an 
extraschedular evaluation.  


ORDER

Entitlement to a disability rating of 60 percent for urethral 
stricture and bulbar foreign body is granted, subject to 
regulations governing awards of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


